                    Case 2:19-cr-00193-TLN Document 52 Filed 02/08/21 Page 1 of 2


 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSANNE L. RUST
     CHRISTOPHER S. HALES
 3   Assistant United States Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     (916) 554-2700
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                   IN THE UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10
                                                        )
11   UNITED STATES OF AMERICA,                          )   CASE NO. 2:19-cr-00193-TLN
                                                        )
12                   Plaintiff,                         )   STIPULATION AND ORDER TO CONTINUE
                                                        )   THE STATUS HEARING REGARDING
13        v.                                            )   RESTITUTION
                                                        )
14   NICHOLAS VUKSINICH,                                )   DATE: February 11, 2021
                                                        )   TIME: 9:30AM
15                                                      )   COURT: Hon. Troy L. Nunley
                     Defendant.                         )
16

17

18          Plaintiff United States of America, by and through its counsel, Assistant United States Attorney

19   Christopher S. Hales, and defendant, Nicholas Vuksinich, by and through his counsel, Eric Youngquist,

20   hereby stipulate as follows:

21          1.          By previous order, this matter was set for a restitution hearing on February 11, 2021.

22          2.          By this stipulation, the parties now jointly move to continue the restitution hearing until

23   March 11, 2021, at 9:30 a.m., so that they may reach a resolution regarding the restitution amount. The

24   government has been seeking additional information regarding an outstanding victim to see if the

25   parties can reach agreement as to a restitution amount for that victim. The government expects that the

26   parties will be able to either resolve the restitution amount issue, or be prepared to address it before the

27   court, by March 11, 2021.

28             3.       The parties agree that this request for continuance seeks to schedule a restitution hearing
                  Case 2:19-cr-00193-TLN Document 52 Filed 02/08/21 Page 2 of 2


 1   within the 90 days from Mr. Vuksinich’s sentencing. See 18 U.S.C. §§ 2259(b)(3) & 3664(d)(5); see
 2   also Dolan v. United States, 560 U.S. 605, 608 (2010) (stating that even if the parties were outside the
 3   90 days contemplated by statute, sentencing courts are not deprived of their authority to order
 4   restitution when they miss that deadline); United States v. Cienfuegos, 462 F.3d 1160, 1162-63 (9th Cir.
 5   2006) (quoting United States v. Zakhary, 357 F.3d 186, 191 (2d Cir. 2004)) (“‘the purpose behind the
 6   statutory ninety-day limit on the determination of victims’ losses is not to protect defendants from
 7   drawn-out sentencing proceedings or to establish finality; rather, it is to protect crime victims from the
 8   willful dissipation of defendants’ assets’”).
 9           4.      Accordingly, the parties request that the restitution hearing be continued to March 11,
10   2021.
11           IT IS SO STIPULATED.
                                                           Respectfully Submitted,
12
                                                           McGREGOR W. SCOTT
13                                                         United States Attorney
14   Dated: February 5, 2021                             /s/ Christopher S. Hales
                                                     By: CHRISTOPHER S. HALES
15                                                       ROSANNE L. RUST
                                                         Assistant U.S. Attorneys
16
     Dated: February 5, 2021                         By:   /s/ Eric Youngquist_________________________
17                                                         ERIC YOUNGQUIST
                                                           Attorney for NICHOLAS VUKSINICH
18

19

20
                                                      ORDER
21

22           GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
23   The status restitution hearing in this matter is continued to March 11, 2021, at 9:30 a.m.
24                   IT IS SO ORDERED.
25   Dated: February 5, 2021
26

27                                                             Troy L. Nunley
                                                               United States District Judge
28




                                                           2
